DETAILED ACTION
This Office Action is in response to Applicant’s application 17/341,335 filed on June 7, 2021 in which claims 1 to 12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/409,310 filed on January 18, 2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘a groove area’ of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 1, ‘a groove area’.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12/21/18, 13 and 23-24 of U.S. Patent No. 10,056,568 (‘568) in view of U.S. 2017/0062773 (Lee). 
Table 1 Comparison of Pending Claims to ‘568 Claims

Pending Claim
‘568 Claim
1. A display device comprising: 

a display panel including a display area and a non-display area adjacent to each other and a groove area that crosses the display area and the non-display area in a first direction and bent about a reference axis extending in the first direction; 






a first film under a lower surface of the display panel, and including a film groove overlapping the groove area; and 




an adhesive layer between the display panel and the first film, and 

including an adhesive groove overlapping the groove area and 





exposing the lower surface of the display panel overlapping the groove area; 















wherein the first film includes a burr overlapping the groove area and protruding from a lower surface of the first film.
12. A display device comprising: 

a display panel comprising 






a lower surface and an upper surface opposite the lower surface; 


a first film under the lower surface of the display panel and comprising a film groove defined therein; 


a second film on the upper surface of the display panel; and 

an adhesive layer between the lower surface of the display panel and the first film and 

comprising an adhesive groove defined therein to overlap with the film groove, 

wherein the display panel comprises a base substrate defining the lower surface, wherein the base substrate comprises a first portion and a second portion, 

the first portion is exposed by the film groove and the adhesive groove, 

the second portion is overlapped with the first film and the adhesive layer, and 

the first portion and the second portion have a difference of crystallization degree equal to or smaller than about 5%.

21. The display device of claim 12, wherein the film groove and the adhesive groove cross the display panel in a first direction, and the display device is bent with respect to a reference axis defined to overlap with the film groove and the adhesive groove and extending in the first direction.

18. The display device of claim 12, further comprising a burr on a lower surface of the first film adjacent to the film groove.
7. The display device of claim 1, wherein an area exposed by the adhesive groove and the film groove of the display panel, and an other area have different crystallization degree.
13. The display device of claim 12, wherein the second portion has a crystallization degree greater than a crystallization degree of the first portion.

10. The display device of claim 1, wherein the first film comprises polyethylene terephthalate (PET).
23. The display device of claim 12, wherein the first film comprises polyethylene terephthalate (PET).
11. The display device of claim 1, further comprising a polarizing plate disposed on the display panel.
24. The display device of claim 12, wherein the second film comprises a polarizing plate.
12. The display device of claim 1, wherein the burr is formed by removing the first film with a laser beam.
Product by process.



    PNG
    media_image1.png
    525
    669
    media_image1.png
    Greyscale
Regarding claim 1 and referring to Table 1,  claim 12 and claim 18 of the ‘565 patent teach the subject matter of pending claim 1 including a burr on the first film and Examiner interprets a burr as having a structure outside the surface plane of the first film except that claim 12 of ‘568 patent does not recite a display panel including a display area and a non-display area adjacent to each other and a groove area that crosses the display area and the non-display area in a first direction and bent about a reference axis extending in the first direction.

    PNG
    media_image2.png
    512
    674
    media_image2.png
    Greyscale
Lee is directed to OLED displays.  Regarding claim 1, Lee discloses at annotated Figure 4F a display panel, 420D [0074, 146], including a display area, A [0074], and a non-display area, C/B/D/E [0074, 138], adjacent to each other, as shown, and a groove or bending pattern area, as annotated, that crosses the display area and the non-display area, as shown, in a first direction, as annotated, see e.g. Figure 2A, and bent about a reference axis extending in the first direction, as annotated, 410D [0143], a first film under a lower surface of the display panel, as shown, and including a film groove, 411D1 [0145], overlapping the groove area, as shown.  Examiner also notes that claim 21 of the ‘568 patent suggests this subject matter.
Taken as a whole, the prior art is directed to OLED displays that are bent using grooves.  Lee teaches a typical configuration of a display, e.g. display area, non-display area, groove traversing the display and non-display area in a first direction and teaches this is a useful configuration to integrate the display panel into a display device, i.e., a housing for the display panel.  An artisan would find it desirable to integrate a display panel into a housing to enable its use in a mobile device.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 as a display panel including a display area and a non-display area adjacent to each other and a groove area that crosses the display area and the non-display area in a first direction and bent about a reference axis extending in the first direction as taught by Lee to integrate the device into a mobile device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 7, claim 13 of the ‘856 patent suggests this subject matter as a useful modification of claim 12.
Regarding claims 10 and 11, claims 23 and 24 of the ‘856 patent suggest this subject matter is a useful modification of claim 12.
Regarding claim 12 which recites the burr is formed by removing the first film with a laser beam, Examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here the prior art appears to have a similar or same structure and so claim 12 does not impart distinctive structure on the device of claim 1.
Allowable Subject Matter
Claims 2-6 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893